Name: Council Regulation (EC) No 2027/2006 of 19 December 2006 on the conclusion of the Fisheries partnership agreement between the European Community and the Republic of Cape Verde
 Type: Regulation
 Subject Matter: fisheries;  European construction;  Africa;  economic conditions;  international affairs
 Date Published: nan

 30.12.2006 EN Official Journal of the European Union L 414/1 COUNCIL REGULATION (EC) No 2027/2006 of 19 December 2006 on the conclusion of the Fisheries partnership agreement between the European Community and the Republic of Cape Verde THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37 in conjunction with Article 300(2), and the first subparagraph of Article 300(3), thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Parliament (1), Whereas: (1) The Community and the Republic of Cape Verde have negotiated and initialled a Fisheries Partnership Agreement providing Community fishermen with fishing opportunities in the waters falling within the sovereignty of the Republic of Cape Verde. (2) That Agreement should be approved. (3) The method for allocating the fishing opportunities among the Member States should be defined, HAS ADOPTED THIS REGULATION: Article 1 The Fisheries Partnership Agreement between the European Community and the Republic of Cape Verde is hereby approved on behalf of the Community. The text of the Agreement is attached to this Regulation. Article 2 The fishing opportunities set out in the Protocol shall be allocated among the Member States as follows: Fishing category Type of vessel Member State Licences or quota Tuna fishing Surface longliners Spain 41 Portugal 7 Tuna fishing Freezer tuna seiners Spain 12 France 13 Tuna fishing Pole-and-line tuna vessels Spain 7 France 4 If licence applications from these Member States do not cover all the fishing opportunities laid down by the Protocol, the Commission may take into consideration licence applications from any other Member State. Article 3 The Member States whose vessels fish under this Agreement shall notify the Commission of the quantities of each stock caught within the Cape Verde fishing zone in accordance with Commission Regulation (EC) No 500/2001 of 14 March 2001 laying down detailed rules for the application of Council Regulation (EEC) No 2847/93 on the monitoring of catches taken by Community fishing vessels in third country waters and on the high seas (2). Article 4 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in order to bind the European Community. Article 5 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union (3). This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 2006. For the Council The President J. KORKEAOJA (1) Opinion delivered on 30 November 2006 (not yet published in the Official Journal). (2) OJ L 73, 15.3.2001, p. 8. (3) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the Secretariat General of the Council.